Citation Nr: 1728558	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-24 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the staged (0 percent prior to August 14, 2014, and 10 percent from that date) ratings assigned for degenerative joint disease (DJD) of the right thumb (orthopedic right thumb disability).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1967 to July 1970.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for right thumb DJD, rated 0 percent, effective from July 28, 2006.  A June 2015 rating decision increased the rating to 10 percent effective August 14, 2014.  In January 2016, the case was remanded for the scheduling of a hearing before the Board.  In June 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the Veteran's record.  In August 2016, the case was remanded for additional development.  

The disability at issue is characterized as stated on the preceding page because the Veteran also has established service connection for a right thumb scar and for right thumb nerve disability (which are separately rated).  A September 2016 rating decision increased the rating for (postoperative) right thumb distal sensory nerve damage to 30 percent, effective June 20, 2016.  The Veteran has not expressed disagreement with that decision, and the matter of the ratings for scar and neurological disabilities of the right thumb is not before the Board.  


FINDINGS OF FACT

1.  Throughout prior to August 14, 2014, the Veteran's orthopedic right (major) thumb disability was manifested by limited or painful motion (but with limitation to less than a compensable degree) and by x-ray-confirmed arthritis.  

2.  At no time under consideration is the Veteran's orthopedic right (major) thumb orthopedic disability shown to have been manifested by a gap of more than two inches (5.1 cm.) between the thumb pad and fingers when attempting to oppose the fingers.  


CONCLUSION OF LAW

The Veteran's orthopedic right thumb disability warrants a 10 percent (but no higher) rating throughout (from the earlier effective date of July 28, 2006) (under Code 5003 prior to August 14, 2014 and under Code 5228 from that date).  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As the appeal is from the rating decision that granted service connection for right thumb DJD and assigned an initial rating and effective date for the award, statutory notice is no longer necessary because its purpose has been fulfilled.  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A deficiency in notice is not alleged.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2016 hearing, the undersigned explained what was needed to substantiate the claim, elicited testimony regarding the status of the disability, and identified further development to be completed.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103(c)(2), in accordance with Bryant.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in December 2006, October 2009, March 2011, August 2014, and (pursuant to the Board's August 2016 remand) March 2017.  The Board finds the reports of those examinations cumulatively adequate for rating purposes; they note the findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

As the Veteran is right handed, the criteria for consideration are those pertaining to the major extremity.  

The Veteran's right thumb DJD is rated under Code 5228 (for limitation of thumb motion).  Under Code 5228, a 0 percent rating is warranted for a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers with the thumb attempting to oppose the fingers; a 10 percent rating is warranted for limitation of motion of either thumb with a gap of one to two inches (2.5 to 5.1 cm.); and, a 20 percent rating is warranted for limitation of motion of either thumb with a gap of more than two inches (5.1 cm.).  38 C.F.R. § 4.71a, Code 5228.

The Veteran's right thumb may also be rated under Code 5224 (for ankylosis ) or Code 5152 (for amputation).  As his right thumb is not shown to be/have been ankylosed, and has not been amputated, the criteria for rating under those Codes are not for consideration herein.  38 C.F.R. § 4.71a.

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Code(s) for the specific joint(s) involved. When the limitation of motion is noncompensable under the appropriate Code(s), a 10 percent rating is for application for each such major joint (or group of minor joints) affected by limitation of motion, to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Code 5003.

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

When the appeal is from the initial rating assigned with an award of service connection, the entire period of time from the effective date of the award to the present is for consideration, and separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

On December 2006 VA (fee basis) right thumb examination, the Veteran reported constant right thumb pain and difficulty holding pens, twisting/screwing objects, and gripping.  On examination with the right thumb attempting to oppose the fingers, the gap was 0 cm. between the tip of the thumb and each finger.  Following repetitive use testing, additional limitation of motion was not shown.  The thumb was neither ankylosed nor partially amputated.  X-ray showed osteoarthritis involving mostly the first metacarpophalangeal joint; the diagnosis was right thumb DJD.  

On October 2009 VA (fee basis) right thumb examination, the Veteran reported constant right thumb pain exacerbated with physical activity such as writing.  The Veteran reported he has difficulty tying shoelaces, fastening buttons, writing, and picking up paper with his right hand.  On examination with the right thumb attempting to oppose the fingers, the gap was 1.0 cm. between the tip of the thumb and each finger.  (For comparison purposes, the gap between the left thumb and fingers was 0 cm. for each finger.)  The right thumb was not ankylosed.  Repetitive motion testing showed no additional loss of range of motion.  Pain was noted, but fatigue, weakness, lack of endurance, and incoordination were not limiting factors.  The diagnosis was right thumb DJD.  The examiner opined that the effect on the Veteran's normal occupation was mild to moderate due to pain; the effect on his daily activities was decreased finger dexterity impacting on dressing.  

In a January 2010 statement, the Veteran reported pain and difficulty writing, grabbing tools, and turning the ignition key of his vehicle.  He also reported that he has dropped objects from his hand.  

On March 2011 VA hand, thumb, and fingers examination, the Veteran reported right thumb pain, swelling, weakness, limited motion, numbness, and burning.  On examination, there was no gap between the right thumb pad and the fingers; there was objective evidence of pain.  Repetitive motion testing did not result in additional (or new) limitation of motion.  The thumb was not ankylosed.  X-rays showed mild degenerative changes of the hand, including specifically at the first digit metacarpal phalangeal joint.  The examiner opined that the thumb causes decreased dexterity and problems with writing, opening cans, twisting, pressing, and touching.  The Veteran reported that he was employed and had missed about two weeks of work during the prior year for medical appointments.  The examiner opined that the right thumb DJD does not affect his usual occupation or usual daily activities.  

In a September 2012 statement, the Veteran reported thumb pain in all ranges of motion, limited lifting power, and difficulty making a fist and holding a pencil.

A May 2014 clinical record notes complaints of left thumb numbness and occasional pain.    

A June 2014 private clinical record notes complaints of right thumb point area tenderness.  X-ray was normal.  The assessment was a probable neuroma where there was incision and draining in 1968.  The scar tissue with neuroma was removed.  

On August 14, 2014 VA hand and finger examination, the Veteran reported that the June 2014 procedure did not relieve his thumb pain; he reported flare-ups during cold weather.  Range of motion testing found a gap of 1 to 2 inches (2.5 to 5.1 cm) between the right thumb pad and fingers; pain began at a gap of less than 1 inch (2.5 cm).  Repetitive motion testing resulted in the same range of motion; functional loss was noted due to less movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  Pain was noted on palpation.  Right hand grip strength was 4/5 (compared to 5/5 on the left).  The thumb was not ankylosed.  The Veteran reported regular use of a glove at work as a coach handling sports balls.  X-rays showed arthritis.  The examiner opined that the Veteran's orthopedic right thumb disability impacts his ability to grasp equipment and balls while coaching, write, turn keys, drive, dress, and zip his pants.   

In a September 2014 statement, the Veteran reported pain when holding a pen and making a fist.

A July 2015 statement Dr. N.O. (the Veteran's private treating physician) notes that on June 11, 2014, the Veteran underwent excision of a neuroma on the tip of his thumb.  She noted that the thumb was "somewhat atrophic as he is not using it."  Range of motion in terms of gap between thumb and fingers was not reported.  

On March 2017 VA examination, DJD of the right thumb was diagnosed.  Veteran reported flare-ups, stating "My thumb has always been a problem, it has not gotten better."   Initial range of motion testing was normal; there was no gap between the pad of the thumb and the fingers.  Following repetitive use testing, there was a 5 cm. gap between the pad of the thumb and the fingers due to pain.  The examiner noted that the examination was not conducted during a flare-up, but that pain, weakness, fatigability, or incoordinations significantly limit functional ability during flare-ups.  No additional factors contributed to the Veteran's right thumb disability.  The thumb was not ankylosed; there was no muscle atrophy; grip strength was normal 5/5.  The Veteran occasionally uses a right thumb brace at work to throw a football.  The examiner opined that thumb function was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner also opined that the Veteran's orthopedic right thumb limits his ability to hold or grasp items, especially during flare-ups.       





Analysis

The Veteran's orthopedic right thumb disability has been assigned staged ratings of 0 percent prior to August 14, 2014, and 10 percent from that date (under Code 5228, for limitation of thumb motion).  

On review of the record the Board finds that a 10 percent rating is warranted for the thumb disability throughout the period prior to August 14, 2014.  The record shows that throughout during that period he was shown to have arthritis of the thumb.  Furthermore, throughout that period limitation of thumb motion or painful motion is reasonably shown.  On December 2006 the veteran complained of painful motion (although no actual limitation was found).  The examiner did not reject the Veteran's reports of pain (implicitly accepting the complaint at face value).  On October 2009 examination, clinical evaluation found an actual 1 cm. gap.  On March 2011 examination the Veteran again reported painful motion (and the examiner indicated that the disability causes decreased dexterity).  The August 2014 VA examination again found a (more significant) gap.  Such findings  (and noted limitations) warrant a 10 percent rating under Code 5003.  

The analysis proceeds to whether a rating in excess of 10 percent is warranted at any time under consideration.   A 20 percent rating is warranted under Code 5228 when there is a gap of more than two inches (5.1 centimeters) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  No examination during the evaluation period found limitation of such degree; the greatest degree of limitation of thumb motion found on any examination was on the March 2017 VA examination when initially there was no gap found, but upon repetitive testing there was a 5 cm. gap between the thumb pad and the fingers due to pain.  In other words, the greatest degree of limitation of motion shown, even considering factors of pain and repetitive use, falls squarely within the parameters of the criteria for the 10 percent rating under Code 5228 currently assigned.  While the Veteran has reported pain during flare-ups (and the March 2017 examiner opined that the right thumb limits the Veteran's ability to grasp during flare-ups), the record does not identify a distinct period or periods when such flare-ups occur.  At one point the veteran reported flare-ups in winter (which are not specifically noted in clinical records).  The Board finds noteworthy other factors that weigh against a finding of functional limitations beyond those found on VA examinations.  Notably, on March 2017 examination the examiner noted that the Veteran had full right hand grip strength, and that there was no muscle atrophy to suggest limited use.  Furthermore, the Veteran is employed as an athletic coach, and the record reflects that he is able to participate in activities such as throwing a ball with the right hand (an activity that requires some grip/grip strength, and weighs against a finding of any more substantial limitation of thumb motion), albeit on occasion with use of an assistive device (a thumb brace).

The preponderance of the evidence is against the claim for a rating in excess of 10 percent for the orthopedic right thumb disability.  Accordingly, the appeal in the matter must be denied. 


ORDER

A 10 percent rating is granted for the Veteran's orthopedic right thumb disability from (the earlier effective date of) July 28, 2006, subject to the regulations governing payment of monetary awards.

A rating in excess of 10 percent for the orthopedic right thumb disability is denied.   


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


